FILE COPY

  The City of San Antonio,                                                   lee/Cross-
     (Appellant/Cross-                                                   Appellant)Appellee/s
   Appellee)Appellant/s



                            Fourth Court of Appeals
                                    San Antonio, Texas
                                       No. 04-09-00403-CV

                                THE CITY OF SAN ANTONIO,
                                   Appellant/Cross-Appellee

                                                 v.

                             KOPPLOW DEVELOPMENT, INC.,
                                 Appellee/Cross-Appellant,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2004-CI-08167
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER

       The court withdraws its order dated July 8, 2013 and issues this order in its place.

        In an opinion decided on March 8, 2013, the Supreme Court of Texas reversed our
judgment in this appeal, and remanded the case to this court “for further proceedings consistent
with this opinion,” specifically, to consider “Kopplow’s cross-appeal point that the trial court
erred in excluding some of the evidence of the cost of the fill.” Kopplow Development, Inc. v.
City of San Antonio, No. 11-0104, 2013 WL 854320, at *7 (Tex. Mar. 8, 2013). The mandate
was issued on June 21, 2013. Accordingly, the parties may file amended briefs on the remanded
issue if they so desire. The cross-appellant’s amended brief, if any, is due within thirty (30)
days from the date of this order. The cross-appellee’s amended brief will be due thirty (30) days
after the cross-appellant’s amended brief is filed in this court. If either party chooses not to file
an amended brief, the party is ORDERED to promptly notify the court of such fact.

It is so ORDERED on this 16th day of July, 2013.

                                                                     PER CURIAM

ATTESTED TO: __________________________
                  Keith E. Hottle
                  Clerk of Court